EXAMINER’S COMMENT
Priority
	Applicant’s remarks regarding the subject matter being incorporated by reference have been accepted and it is acknowledged that all pending claims have priority back to the filing date of App. No. 10/996,349, which is November 23, 2004.
Drawings
The drawings were received on July 11, 2022.  These drawings have been entered.
Specification
The amendments to the specification were received on July 11, 2022.  These amendments have been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a receiver assembly as claimed in claims 47, 60, and 66, and specifically, the threaded plug having a thread form with a first width at its base and a second width spaced radially outward from the base, wherein the second width is greater than the first width (claims 47, 60, and 66), the lower annular edge having the same diameter as the external surface of the threaded plug, wherein the annular edge is adjacent a most bottom surface on the body of the threaded plug (claim 47), the first variable-depth portion of the receiver having a first planar outwardly-facing surface and a first curvate outward facing surface (claim 60), and the lower annular edge of the external surface being adjacent a most bottom surface of the body of the threaded plug (claim 66).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773